Citation Nr: 1419686	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including degenerative disc disease (DDD).

2.  Entitlement to service connection for a hip disorder, including degenerative joint disease (DJD).  

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Lea Denison Hardwick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The Veteran served on active duty from August 1975 to August 1979.

This case comes before the Board of Veterans' Appeals  (Board) from a May 2010 rating decision from the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge at a =hearing held in April 2012 at the RO.  A transcript of the hearing is associated with the claims folder.

The Board finds that it is necessary to remand the issues on appeal for further development.  

Regarding the service connection claims for disorders of the hips and lumbar spine, the May 2010 examination provided to address the etiologies of these claimed disorders is inadequate.  The examiner is not shown to have considered the complete treatment records pertaining (or potentially pertaining) to these disorders.  Of note, the rationale in the examiner's opinion that found these disorders less than likely related to military service appears to give weight to the fact that the April 1979 separation examination was negative for any evidence of problems with the back or hips.  The examiner appears to have overlooked the records showing treatment for back problems and bilateral leg pain in May 1979 and the reports of trauma to the legs and back in June 1979.  Such records are dated after the April 1979 examination, and should be addressed.  

Additionally the examiner found no evidence of treatment for these problems prior to 2005.  The Veteran's representative has submitted evidence of treatment for back complaints as early as October 2001 shown in private treatment records.  The Veteran has also provided lay statements and testimony indicating that his back and hips were symptomatic after service but did not seek treatment due to problems like substance abuse and being unaware of his eligibility for treatment.  He also denied that his post-service work as a carpenter resulted in back or hip problems, which conflicts with the examiner's opinion that such work was the likely cause of these disabilities.  Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464   (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Accordingly, remand is required to obtain an opinion based an accurate factual premise.

Regarding the issue of entitlement to an increased rating for hearing loss, at his April 2012 hearing, the Veteran testified that he believed his hearing had worsened since his last examination of November 2011.  Given such contentions and the passage of time since the last examination, a new VA examination is necessary to assess the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and ask that he identify all sources of treatment for his hearing loss since November 2011 and any additional treatment for back and/or hip problems not already of record, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AOJ should attempt to obtain copies of any outstanding records of pertinent medical treatment reported by the Veteran.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2013).

2.  Thereafter, refer the case to the May 2010 examiner. The examiner should be asked to clarify whether the Veteran has any current, chronic back disorder and/ or any hip disorder(s).  If so, the examiner should opine as to whether it is at least as likely as not that any current back disorder and/ or any left or right hip disorder is traceable to military service.  In answering these questions, the examiner must consider all service treatment records, to include those records of treatment for back and leg complaints in May 1979 and June 1979 following the April 1979 separation examination, as well as any and all post-service medical records.  The examiner must also consider any lay evidence that has been provided by the Veteran regarding his back and hip complaints.  Any opinion offered should include an explanation based on sound medical principles.  If any of the Veteran's theories regarding a relationship to service are rejected, the medical reasons for rejecting any such theory should be set forth in detail.  (If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.) 

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completion of the development sought in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination to determine the extent of his hearing loss.  The examiner should perform tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should also address the occupational and social impairments caused by hearing loss.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in this request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

